Citation Nr: 9926853	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  96-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1953 to October 
1954.  This appeal arises from a May 1995 rating decision of 
the Los Angeles, California Regional Office (RO).  The 
veteran testified at a Travel Board hearing before the 
undersigned member of the Board in July 1999.

At the July 1999 Travel Board hearing, the veteran raised the 
issue of entitlement to service connection for tinnitus; 
however, as that issue has not been developed or certified on 
appeal and as it is not inextricably intertwined with the 
issue currently on appeal, it is therefore referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
that would link bilateral hearing loss, that was first 
manifest many years after separation from service, to disease 
or injury during his military service.

2.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the veteran's October 1954 separation physical 
examination, the ears were clinically evaluated as normal.  
Spoken voice bilateral hearing was 15/15.  Audiometric 
testing was not performed.  Under the summary of defects and 
diagnoses, the examiner listed none.

The veteran's DD 214 shows that his most significant duty 
assignment was a supply records specialist.

An August 1994 folder management notation indicates that the 
veteran's claims folder had been rebuilt.

On VA examination in October 1994, it was noted that 
decreased hearing (mixed right ear and profound left ear) was 
being evaluated by VA as a treatment case. 

A December 1994 report of contact indicates that the veteran 
had called inquiring as to why his service connection claim 
for hearing loss had not been considered.

By letter of the same month, the veteran was informed that a 
claim for entitlement to service connection for hearing loss 
had not been received by the RO.

In February 1995, the veteran submitted a claim for service 
connection for hearing loss. 

Received in April 1995 were VA outpatient records dated from 
July to September 1994.  In July 1994, the veteran reported 
that his left ear had been plugged-up for 2 weeks.  The 
assessment was blocked ears.  Later in July 1994, the left 
ear was still plugged-up.  The assessment was persistent 
serous otitis. 

Audiological case history taken in August 1994 shows that the 
veteran was a truck driver and dockworker.  The chief 
complaint was that he could not hear out of the left ear.  He 
described a plugged-up feeling.  He reported a steady sound 
in the left ear.  Three weeks before the veteran had a head 
cold and his ears had become stopped.  He took Sudafed and 
the right ear cleared-up, but not the left ear.  On 
authorized audiological evaluation in August 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
50
45
LEFT
70
80
45
70
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 0 percent in the left ear.  The 
diagnoses were mild mixed hearing loss of the right ear, 
profound hearing loss of the left ear with no speech 
discrimination, and tinnitus.  

On authorized audiological evaluation in September 1994, it 
was noted that the audiogram was unchanged from August 1994.  
The diagnoses were mild mixed hearing loss of the right ear 
and sensorineural hearing loss of the left ear with no speech 
discrimination.

In November 1994, left hearing loss that occurred abruptly 
four months before was reported.  The veteran had had ringing 
of both ears that had cleared leaving him with a hearing 
deficit.  

The veteran testified in July 1995 at a hearing at the RO.  
He stated that the first time he had a hearing problem was in 
1957 when he had a buzzing in his ear and he lost his 
hearing, that the loss of hearing thereafter was episodic 
through the years until 1994, that he did not recall whether 
he had seen a physician in 1957, and he expressed the opinion 
that his hearing loss was due to inservice acoustic trauma 
suffered as a mortar gunner.  

On VA ear examination in April 1998, the veteran reported a 
history of hearing loss since 1953.  Examination of the ears 
revealed intact tympanic membranes and canals.  The diagnosis 
was rule out hearing loss pending audiometric testing.  The 
final diagnosis following audiometric testing was bilateral 
sensorineural hearing loss, profound in left ear; and 
tinnitus.

On authorized audiological evaluation in April 1998, it was 
noted that the veteran's claims folder was reviewed.  A 
history of military noise exposure was noted.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
70
70
LEFT
105
100
100
100
105

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 0 percent in the left ear.  The 
diagnoses were bilateral sensorineural hearing loss; total 
loss in the left ear, high frequency in the right ear; 
tinnitus of the left ear; and a history of left ear 
infection.  

At the July 1999 Travel Board hearing, the veteran testified 
that he had been exposed to acoustic trauma in service, that 
he was not treated for hearing loss in service, and that he 
first received treatment after service in 1956.  He further 
stated that no doctor had ever related his hearing loss to 
service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Where a veteran served 90 days or more 
during a period of war and an organic disease of the central 
nervous system (high frequency hearing loss) becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§  1101, 1112, 113 (West 1991 & Supp 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As explained hereinbelow, the Board 
finds that the veteran has not presented a well grounded 
claim of entitlement to service connection for bilateral 
hearing loss.

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

The veteran is claiming that he currently has bilateral 
hearing loss that is the result of acoustic trauma 
experienced while in service.  Only the October 1954 
separation examination is of record which shows that the 
veteran's hearing was normal.  The veteran testified in July 
1999 that he never received treatment for hearing loss in 
service.  As a result, the absence of the remainder of the 
veteran's service medical records will not prejudice the 
adjudication of the instant claim.  

The first medical evidence of hearing loss dates from July 
1994, almost 40 years following service discharge.  At that 
time, the veteran indicated that hearing loss had developed 
only weeks before.  He also has testified that he first 
sought treatment for hearing loss several years after service 
and that hearing loss had not been chronic until 1994. 

Most importantly, the veteran has not submitted competent 
medical evidence to establish a nexus between his current 
bilateral hearing loss and his service.  Nor has he shown a 
connection between any current disability and post service 
symptomatology (see veteran's testimony as to episodic loss 
of hearing from 1957 to 1994).  Savage v. Gober, 10 Vet. App. 
488 (1997).  The veteran specifically testified during the 
July 1999 Travel Board hearing that no doctor had ever told 
him that there was a nexus between service and his hearing 
loss.  The veteran's spouse testified that the veteran did 
not suffer from hearing loss when they were married in 1959.  
The only evidence that would support the veteran's claim is 
found in his statements and testimony; however, lay evidence 
is inadequate to establish a medical diagnosis or nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
the veteran has failed to present evidence of a plausible 
claim of entitlement to service connection for bilateral 
hearing loss, this claim must be denied.

Due to the fact that the veteran has not presented a well 
grounded claim, there is no duty to assist him in the 
development of his claim.  Although the veteran has indicated 
that he is in receipt of Social Security Administration (SSA) 
disability benefits following a 1992 industrial accident, as 
the veteran has testified that no doctor has ever opined that 
there was a connection between service and the post service 
development of hearing loss, SSA records, if obtained, would 
not yield probative evidence in support of this claim.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for bilateral hearing loss is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

